745 So.2d 1125 (1999)
Bobby COLLEY, Appellant,
v.
Betty COLLEY, Appellee.
No. 98-3738.
District Court of Appeal of Florida, First District.
December 14, 1999.
James J. Egan, Esquire, Jacksonville, for Appellant.
Wm. Bruce Muench, Esquire, of the Law Offices of Wm. Bruce Muench, P.A., Jacksonville, for Appellee.
PER CURIAM.
Bobby Colley, the former husband, contends that the trial court inequitably distributed the parties' assets. He complains that the final judgment of dissolution lacks findings as to the value of certain assets and as to their status as marital or nonmarital.
The final judgment does find that the parties made gifts to one another during the marriage. Interspousal gifts are to be treated as marital assets. See § 61.075(5)(a)3., Fla. Stat. (1997); Murray v. Murray, 636 So.2d 536, 538 (Fla. 1st DCA 1994). It is not clear, however, that the court treated these interspousal gifts as marital assets.
It is also unclear, absent appropriate findings, why the trial court ordered the distribution of the parties' assets as it did. Accordingly, we reverse the final judgment of dissolution insofar as it distributes the parties' property and remand to the trial court for a distribution with findings that comport with the requirements of the statute. See McMonagle v. McMonagle, 617 So.2d 373, 374 (Fla. 5th DCA 1993) ("In making an equitable distribution of the parties' marital assets, the trial judge *1126 should reference the relevant factors set forth in section 61.075(1).").
Reversed and remanded.
ALLEN, BENTON, and BROWNING, JJ., CONCUR.